TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00740-CV



                Guadalupe Cuellar and Raul Pavon Sarrelangue, Appellants

                                               v.

                             Samantha Jennifer Lowry, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-07-002030, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants Guadalupe Cuellar and Raul Pavon Sarrelangue and appellee Samantha

Jennifer Lowry no longer wish to pursue this appeal and have filed a joint motion to dismiss. We

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(1).




                                                    Diane M. Henson

Before Justices Pemberton, Waldrop and Henson

Dismissed on Joint Motion

Filed: January 27, 2009